                   Case 1:20-cv-01361-SAB Document 5 Filed 10/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   BART P. HENSLEY,                                    Case No. 1:20-cv-01361-SAB

12                     Plaintiff,                        ORDER GRANTING APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS AND
13            v.                                         DIRECTING CLERK OF COURT TO ISSUE
                                                         SUMMONS
14   COMMISSIONER OF SOCIAL SECURITY,
                                                         (ECF No. 4)
15                     Defendant.

16

17            Bart P. Hensley (“Plaintiff”) filed a complaint on September 24, 2020, along with an

18 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. The Court found that

19 Plaintiff’s application did not provide sufficient information to determine if he was entitled to
20 proceed without prepayment of fees in this matter and he was ordered to file a long form

21 application. Plaintiff filed a long form application to proceed without prepayment of fees on

22 October 2, 2020. Plaintiff’s application demonstrates entitlement to proceed without prepayment

23 of fees.

24            Plaintiff is hereby directed to paragraph 1 of the scheduling order to be issued in this

25 action, which directs that the summons and complaint shall be served within 20 days of the

26 filing of the complaint. Plaintiff shall promptly file proof of service with the Court upon
27 completion of service.

28 / / /


                                                     1
                 Case 1:20-cv-01361-SAB Document 5 Filed 10/05/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED THAT:

 2          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

 3          2.      The Clerk of Court is DIRECTED to issue a summons; and

 4          3.      The United States Marshal is DIRECTED to serve a copy of the complaint,

 5                  summons, and this order upon the defendant if requested by the plaintiff.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        October 5, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
